Citation Nr: 1520240	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  12-15 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for influenza (fever) claimed as virus asiatica.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Regardless of the RO's decision to reopen the Veteran's service connection claim for influenza or a nervous condition disability, the Board is nevertheless required to address the issue of reopening to determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claim.


FINDINGS OF FACT

1.  The Veteran's previous claim for service connection for influenza was denied in February 1959.  The Veteran did not appeal or submit new and material evidence within one year of the denial.  

2.  Evidence received since the February 1959 rating decision is cumulative of the evidence that was of record at the time of that decision and does not raise a reasonable possibility of substantiating the influenza claim.

3.  The Veteran's previous claim for service connection for a nervous disorder was denied in a February 1959 rating decision, which was confirmed by a final March 1960 decision of the Board.  
4.  The RO continued to deny service connection for a nervous disorder in a September 2004 rating decision on the basis that no new and material evidence had been submitted to reopen the claim; the Veteran did not appeal or submit new and material evidence within one year of the denial.  

5.  The RO continued to deny service connection for a nervous disorder in a November 2005 rating decision on the basis that no new and material evidence had been submitted to reopen the claim, which was confirmed by an August 2008 decision of the Board; the Veteran did not appeal the Board decision.  

6.  Evidence received since the August 2008 Board decision is cumulative of the evidence that was of record at the time of that decision and does not raise a reasonable possibility of substantiating the nervous condition claim.


CONCLUSIONS OF LAW

1.  The February 1959 rating decision which denied entitlement to service connection for influenza is final.  38 U.S.C.A. § 4005(b) (1958); Department of Veterans Affairs Regulation 1008.  

2.  New and material evidence has not been received to reopen the claim of service connection for influenza.  38 U.S.C.A. § 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).  

3.  The March 1960 Board decision which denied entitlement to service connection for a nervous disorder is final.  38 U.S.C.A. § 4005(b) (1958); 38 C.F.R. § 3.104 (1956, Supp. 1960).  

4.  The September 2004 rating decision which denied entitlement to service connection for a nervous disorder is final.  38 U.S.C.A. § 7105(c) (2004); 38 C.F.R. § 3.104, 20.302, 20.1103 (2004).  

5.  The August 2008 Board decision which denied entitlement to service connection for a nervous condition is final.  38 U.S.C.A. § 7105(c) (2008); 38 C.F.R. § 3.104, 20.302, 20.1103 (2008).  

6.  New and material evidence has not been received to reopen the claim of service connection for a nervous disorder.  38 U.S.C.A. § 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION
	
I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

By January, March, and April 2010 letters, VA notified the Veteran of the substance of the VCAA, including the types of evidence necessary to establish entitlement to service connection; the basis of the previous denial of service connection for influenza and a nervous condition, as well as the evidence necessary to substantiate the element found to be unsubstantiated in the previous denial; generalized notice as to the disability ratings and the effective dates of an award; and the division of responsibility between the appellant and VA for obtaining that evidence.  

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file.  Neither the Veteran nor his representative has identified any outstanding obtainable evidence, to include medical records, which could be obtained to substantiate the claim.  The Board finds the Veteran has been afforded adequate assistance in response to his claims.  

VA is not required to secure a medical examination or opinion in a claim to reopen a previously denied claim unless it is determined that new and material evidence has been submitted and the claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii) (2014); see Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007) (noting that once the Board decides a claim cannot be reopened the Secretary's duty to provide the appellant with a medical examination is extinguished).  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

The Veteran originally filed a claim for service connection for influenza and a nervous condition in November 1958.  The RO denied the influenza claim in February 1959 based upon the lack of a present disability.  The Board, on appeal, denied the Veteran's nervous disorder claim in March 1960 based on a finding of no in-service injury.
   
Regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2014).  Absent appeal, a decision by the agency of original jurisdiction is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014).

After the RO's February 1959 denial of the Veteran's influenza claim, the Veteran took no action to appeal the decision, and it therefore became final.  

After the RO's February 1959 denial of the Veteran's nervous condition claim, the Veteran appealed the decision to the Board in an April 1959 VA Form 9.  The Board denied the claim in a final decision in March 1960.  The RO again denied service connection in September 2004 based on no new and material evidence.  The Veteran took no action to appeal the decision and new and material evidence was not associated with the record within one year.  The RO continued to deny service connection for a nervous disorder in a November 2005 rating decision on the basis of no new and material evidence.  The Veteran appealed the RO's decision to the Board, but the Board confirmed that decision in August 2008.  The Veteran did not appeal the Board's decision.  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance of positive and negative evidence, or equipoise, regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The Veteran seeks service connection for influenza and a nervous disorder.  To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In December 2009, the Veteran sought to reopen his claim for entitlement to service connection for influenza and a nervous disorder.  An extensive evidentiary record existed prior to the Veteran submitting his December 2009 request to reopen his claim.  It is, however, unnecessary for the Board to review this evidence in detail because of the very limited and unique nature of the evidence submitted since his December 2009 claim.

There are three pieces of evidence that have been associated with the Veteran's file in support of his two claims; a December 2009 application for compensation or pension, a January 2010 application for compensation or pension, and VAMC medical records spanning from April 2009 to September 2010.  These three pieces of evidence are the first influenza related evidence submitted since the Veteran's previous 1958 claim became final, and the first nervous disorder related evidence submitted since the Board's August 2008 nervous disorder decision became final.  

The Board will first address the Veteran's influenza claim.  The Veteran's influenza claim was initially denied in February 1959 due to a lack of current disability.  Nothing in the December 2009 and January 2010 applications, or the April 2009 to September 2010 medical records, resolve that shortcoming.  The Board acknowledges that the medical records are new evidence; however they are not material as they do not relate to an unestablished fact necessary to substantiate the claim, namely the Veteran currently having an influenza related disability.  Similarly, the December 2009 and January 2010 applications offer some new evidence in their claims that the Veteran was exposed to Agent Orange, asbestos, mustard gas, ionizing radiation, and an environmental hazard in the Gulf War, the credibility of which is presumed.  See 38 C.F.R. § 3.156(a); Justus, 3 Vet. App. at 513.  While these claims by the Veteran are new in that they were not previously submitted to agency decision makers, they are not material because, again, they do not relate to an unestablished fact necessary to substantiate the claim, namely the Veteran currently having an influenza related disability.  

The Board notes that the various exposures claimed by the Veteran could possibly be material evidence for a hypothetical nexus determination.  However, a nexus determination requires a current disability as a predicate, and the Veteran has not produced any evidence in support of him having a current disability, the basis for the last final denial.  Without that current disability predicate, the various exposures claimed by the Veteran are new, but still not material.  

The Board will now address the Veteran's nervous disorder claim.  The Veteran's nervous disorder claim was initially denied by the Board in March 1960 based on a finding of no in-service injury.  Again, nothing in the December 2009 and January 2010 applications, or the April 2009 to September 2010 medical records, resolve that shortcoming.  The Board again acknowledges that the medical records are new evidence, however they are not material as they do not relate to an unestablished fact necessary to substantiate the claim, namely the Veteran experiencing an in-service injury related to his current nervous disorder.  Similarly, the December 2009 and January 2010 applications offer some new evidence in that they claim the Veteran was exposed to Agent Orange, asbestos, mustard gas, ionizing radiation, and an environmental hazard in the Gulf War.  While these claims by the Veteran are new in that they were not previously submitted to agency decision makers, they are not material because, again, they do not relate to an unestablished fact necessary to substantiate the claim, namely that this exposure resulted in an in service injury related to the Veteran's claimed nervous disability.  More specifically, the various exposure claims by the Veteran do not undermine the previous determination by this Board that the Veteran did not experience an in service injury, as a nervous disorder is not a presumptive disease associated with any of the Veteran's claimed exposures.  Given this fact, the Veteran's various claimed exposures are new evidence, but not material evidence.  

For the foregoing reasons, the evidence received since the respective influenza and nervous disorder final decisions is not new and material evidence and does not raise a reasonable possibility of substantiating the claims.  Consequently, new and material evidence has not been received to reopen the claim for entitlement to service connection for influenza or a nervous disorder, and the application to reopen these claims must therefore be denied.  As new and material evidence has not been received, the benefit-of-the-doubt doctrine is not for application.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (benefit-of-the-doubt doctrine is doctrine is not applicable to applications to reopen unless the threshold burden of submitting new and material evidence has been met).


ORDER

New and material evidence not having been submitted, the appeal to reopen a claim for service connection for an influenza disability is denied.

New and material evidence not having been submitted, the appeal to reopen a claim for service connection for a nervous condition is denied.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


